State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 14, 2016                    106863
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MUJAHID SMITH,
                    Appellant.
________________________________


Calendar Date:   February 18, 2016

Before:   Peters, P.J., Garry, Rose and Devine, JJ.

                             __________


     Torrance L. Schmitz, Vestal, for appellant.

      Palmer J. Pelella, Special Prosecutor, Binghamton, for
respondent.

                             __________


Devine, J.

      Appeal from a judgment of the County Court of Broome County
(Smith, J.), rendered May 21, 2014, convicting defendant
following a nonjury trial of the crimes of criminal possession of
a forged instrument in the second degree and conspiracy in the
fifth degree.

      In August 2012, Brittany Krisko attempted to negotiate a
fake check drawn on the account of a local charity. The ensuing
investigation suggested that defendant and his significant other,
Shanika Cooper, were behind the check-cashing scheme. Defendant
was accordingly charged in an indictment with criminal possession
of a forged instrument in the second degree and conspiracy in the
fifth degree and, following a bench trial, he was convicted as
charged. County Court sentenced him, as a second felony
                              -2-                106863

offender, to an aggregate prison term of 3 to 6 years.    Defendant
now appeals, and we affirm.

      Defendant first points out that he "may not be convicted of
any offense upon the testimony of an accomplice unsupported by
corroborative evidence tending to connect . . . defendant with
the commission of such offense" and argues that the testimony of
two purported accomplices, Krisko and Yvonne Scott, was
insufficiently corroborated (CPL 60.22 [1]; see People v Sage, 23
NY3d 16, 23 [2014]).1 Assuming without deciding that both women
were shown to be accomplices (see People v Sage, 23 NY3d at 23-
24), the corroboration requirement is not demanding and does not
require compelling proof of defendant's guilt (see People v
Reome, 15 NY3d 188, 191-192 [2010]; People v Godallah, 132 AD3d
1146, 1149 [2015]). Instead, the People need only come forward
with evidence that "tends to connect . . . defendant with the
commission of the crime in such a way as may reasonably satisfy
the [trier of fact] that the accomplice[s] [are] telling the
truth" (People v Reome, 15 NY3d at 192 [internal quotation marks
and citation omitted]).

      Scott and Krisko have family connections and lived in the
same house at the time of the offense. Scott was friendly with
Cooper who, in turn, had worked for the charity. Cooper asked
Krisko to cash the check because she had a bank account, and
Krisko agreed to do so upon the understanding that she and Scott
would receive money in return for her assistance. Krisko, Scott,
Cooper and defendant then drove to the bank together. It was in
the car that Krisko first saw the check, which was made out to
Oraine Dawkins for $4,800 and was apparently endorsed by him.
Defendant told Krisko that Dawkins was a friend of his and that
the check came from the Federal Emergency Management Agency, a
story that made Krisko nervous when she realized that the check
was drawn on the charity's account. Krisko watched defendant
write under the endorsement and make the check payable to her,


    1
        County Court rejected defendant's contentions in this
regard, but it is unclear whether the court determined that one
or both of the witnesses were not accomplices, or that the People
had satisfied the corroboration requirement.
                              -3-                106863

after which she endorsed the check herself and went into the bank
to deposit it. She then exchanged telephone numbers with
defendant so that she could contact him when the check cleared.
The two spoke by telephone the next day, and Krisko reported that
defendant "sounded irritated" that the check had not cleared yet.
Krisko and Scott were contacted by a detective in the employ of
the Broome County Sheriff's Office after it became clear that the
check was fake. At the detective's request, one of the women
called the number provided by defendant, told the man who
answered that they had the money, and arranged a meeting at a
nearby store. Krisko and Scott went to the store at the
appointed time and saw a man who, from a distance, appeared to be
defendant. They left the store and alerted investigators, who
briefly detained the man before confirming that he was not
defendant.

      The People submitted a variety of proof beyond the
testimony of Krisko and Scott that tended to connect defendant to
the charged offenses and gave reason to believe that their
accounts were accurate. For example, shortly before the events
at issue, the charity had issued Cooper a check with the account
information contained on the forged check, and that check had
never been cashed. Defendant made statements to investigators,
admitted into evidence, in which he confirmed that he had
traveled to the bank with the three other women on the day in
question. The detective who dealt with Krisko and Scott
testified and detailed the events surrounding the meeting at the
store.2 Dawkins also testified at the trial, stating that he had
never seen the check before and had not signed it. Dawkins
stated that he had been incarcerated for several years and knew
defendant from when they were jailed together in 2009, and denied
knowing Cooper. He further provided a motive for defendant to


    2
        The detective was out of the country at the time of trial
and, upon the People's successful application, underwent a
conditional examination prior to trial (see CPL art 660).
Inasmuch as defendant consented to the conditional examination of
the detective, he will not now be heard to complain of it (see
e.g. People v Rhodes, 91 AD3d 1185, 1187 [2012], lv denied 19
NY3d 966 [2012]).
                              -4-                 106863

falsely implicate him in the forgery scheme, namely, that the two
had a falling out and were no longer on speaking terms. In our
view, the foregoing "sufficiently connected defendant to the
commission of the crimes to satisfy the corroboration requirement
of CPL 60.22 (1)" (People v Giguere, 261 AD2d 941, 941 [1999], lv
denied 93 NY2d 1018 [1999]; see People v Shelby, 111 AD2d 1038,
1039 [1985], lv denied 66 NY2d 618 [1985]).

      Defendant lastly argues that the verdict was against the
weight of the evidence and, as such, we "independently 'weigh
conflicting testimony, review any rational inferences that may be
drawn from the evidence and evaluate the strength of such
conclusions' . . . , and endeavor to determine 'whether [County
Court] was justified in finding the defendant guilty beyond a
reasonable doubt'" (People v Simmons, 135 AD3d 1193, 1195 [2016],
quoting People v Danielson, 9 NY3d 342, 348 [2007]). The check
was indisputably forged, and defendant only asserts that the
People failed to demonstrate that he was aware of that fact.
That being said, defendant took the lead in convincing Krisko to
cash a forged check, and his girlfriend had recently obtained the
account information replicated on that check. The forged check
was made out to and purportedly signed by an incarcerated man
whom defendant knew and disliked, and defendant thereafter acted
as the point of contact for the efforts to collect the proceeds.
"Guilty knowledge of forgery may be shown circumstantially by
conduct and events" and, according deference to the determination
of County Court that the foregoing proof was credible, we find
that the verdict was supported by the weight of the evidence
(People v Johnson, 65 NY2d 556, 561 [1985]; see People v Rebollo,
107 AD3d 1059, 1060-1061 [2013]; People v Martinez, 105 AD2d 873,
874 [1984]).

     Peters, P.J., Garry and Rose, JJ., concur.
                        -5-                  106863

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court